Hall, J,
There was no error in charging that, in order to make the homicide for which the defendant was tried murder, it must have been committed with malice aforethought; “that is, it must exist prior to the killing ; it is not necessary that it should exist for any considerable length of time; if it exist a moment before the killing, it is malice aforethought in law.” 70 Ga., 617, 620.
(a) The charge of the presiding judge in this case fully and fairly submitted all the law applicable to the case, and it is not denied that the evidence sustained, if it did not require, the verdict.
Judgment affirmed.